71899: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-29637: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71899


Short Caption:N. NEVADA HOMES, LLC VS. GL CONSTR., INC.Court:Supreme Court


Related Case(s):77145


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1301468Classification:Civil Appeal - General - Other


Disqualifications:StiglichCase Status:Remittitur Issued/Case Closed


Replacement:Senior Justice Saitta for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:12/20/2016 / Wasick, DavidSP Status:Completed


Oral Argument:04/12/2018 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:04/12/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantNorthern Nevada Homes, LLCChristopher M. Rusby
							(Rusby Law, PLLC)
						


RespondentG.L. Construction, Inc.James Shields Beasley
							(Law Office of James Shields Beasley)
						





Docket Entries


DateTypeDescriptionPending?Document


12/14/2016Filing FeeFiling Fee Paid. $250.00 from Rusby Clark, PLLC.  Check no. 1264.


12/14/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-38775




12/14/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-38777




12/15/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-38989




12/15/2016OtherJustice Lidia Stiglich disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings.


12/20/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick.16-39529




12/28/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 18, 2017 at 9:30 am.16-40316




01/18/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-01831




01/23/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-02337




01/24/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/12/16. To Court Reporter: Isolde Zihn.17-02589




01/31/2017TranscriptFiled Notice from Court Reporter. Isolde Zihn stating that the requested transcripts were delivered.  Dates of transcripts: 08/12/16.17-03483




04/20/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Opening Brief and Appendix due:  May 8, 2017.17-13098




05/09/2017BriefFiled Appellant's Opening Brief.17-15332




05/09/2017AppendixFiled Appellant's Appendix - Volumes 1-3.17-15334




06/05/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days (Disclosure statement is required. NRAP 26.1).17-18563




06/05/2017BriefFiled Respondent's Answering Brief.17-18609




07/05/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Reply Brief due:  July 19, 2017.17-22202




07/20/2017BriefFiled Appellant's Reply Brief.17-24108




07/20/2017Case Status UpdateBriefing Completed/To Screening.


11/15/2017Order/ProceduralFiled Order of Appointment. The Honorable Lidia S. Stiglich, being disqualified in the above-entitled matte, IT IS HEREBY ORDERED that Honorable Robert E. Rose, Senior Justice, is assigned to participate in the determination of this matter in place of Justice Stiglich.17-39334




11/28/2017Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.17-40931




01/12/2018Order/ProceduralFiled Order of Appointment.  The Honorable Lidia S. Stiglich, Justice, being disqualified in the above-entitled matter and the Honorable Robert E. Rose, Senior Justice, having been previously assigned, IT IS HEREBY ORDERED that the Honorable Nancy Saitta, Senior Justice, is assigned to participate in the determination of this matter in place of Justice Stiglich.18-01752




02/28/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Thursday, April 12, 2018, at 10:30 a.m. for 30 minutes in Las Vegas.18-07814




03/28/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-11963




04/12/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel.


08/02/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Fn1[The Honorable Nancy M. Saitta, Senior Justice, was appointed by the court to sit in place of the Honorable Lidia Stiglich, Justice, who is disqualified from participation in this matter.] Before: Cherry/Parraguirre/Saitta. Author: Cherry, J. Majority: Cherry/Parraguirre/Saitta. 134 Nev. Adv. Opn. No. 60. SNP18-MC/RP/NS18-29637




08/02/2018MotionFiled Respondent's Verified Bill of Costs.18-29766




08/27/2018Order/ProceduralFiled Order Regarding Costs. The clerk of this court is directed to issue an itemized statement of costs in the amount of $279 for insertion in the remittitur and to issue the remittitur forthwith.18-33312




08/28/2018Order/ProceduralFiled Corrected Order Regarding Costs. The clerk of this court is directed to issue an itemized statement of costs in the amount of $279.96 for insertion in the remittitur and to issue the remittitur forthwith.18-33534




08/28/2018RemittiturIssued Memorandum of Costs. Costs allowed and taxed: $279.96.18-33540




08/28/2018RemittiturIssued Remittitur. Memorandum of Costs and Disbursement allowed and taxed in the amount of $279.96.18-33543




08/28/2018Case Status UpdateRemittitur Issued/Case Closed.


09/07/2018RemittiturFiled Remittitur. Received by District Court Clerk on August 29, 2018.18-33543





Combined Case View